DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          ANN CIPRIANI-MAGES and ANTHONY G. MAGES,
                          Appellants,

                                    v.

      THIRD FEDERAL SAVINGS AND LOAN ASSOCIATION OF
                       CLEVELAND,
                         Appellee.

                              No. 4D17-2713

                               [May 3, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No. 50-2013-CA-
006559-XXXX-MB.

  Leanne L. Ohle of Ohle & Ohle, Stuart, for appellants.

  Marian G. Kennady of Van Ness Law Firm, PLC, Deerfield Beach, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.